PER CURIAM
In 1995, defendant was arrested and convicted of contributing to the sexual delinquency of a minor. ORS 163.435(2). Pursuant to ORS 137.225, defendant moved to set aside his conviction, and he appeals the order denying his motion.
The trial court denied the motion because it concluded that ORS 181.594(2) prohibited the setting aside of defendant’s conviction. On appeal, defendant argues that at the time he committed his offense, ORS 181.594(2) did not prohibit the setting aside of a conviction of violation of ORS 163.435(2). Defendant further argues that the 1999 amendments to ORS 181.594(2), which now expressly prohibits setting aside a conviction under ORS 163.435(2), do not apply to individuals convicted before the effective date of the 1999 legislation. Or Laws 1999, ch 626, § 23(1). The state concedes that the 1999 amendments to ORS 181.594(2) do not apply. We accept the state’s concession.
Order vacated; remanded for trial court to decide defendant’s motion to have conviction and related records set aside.